DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 8/6/2021.
Claims 1-22 and 24-26 are presented for examination. Claims 1, 8 and 15 have been amended. Claim 23 have been canceled. Claim 25-26 have been added.

Allowable Subject Matter
Claims 1-22 and 24-26 are allow.
The following is an examiner’s statement of reasons for allowance:
 
Claims 1-22 and 24-26 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 8 and 15, the primary reason for allowance is: “tracking one or more parameters associated with an application indicative of past usage of the application within a time period and of past usage of a resource by the application within the time period, wherein the time period occurs prior to a request to launch the application and within a threshold period of time of receiving the request to launch the application” in conjunction with the rest of the limitations at claims.

The limitation mentioned above requires tracking both of past usage of an application and past usage/utilization of a (software) resource used by the application with a threshold of time before receiving a request to launch the application.

The previous cited prior art reference Odulinski et al. (US Patent 10452440 B1 Odulinski) discloses: terminating/stopping certain non-essential operating system services to free up CPU and memory in response to a launch request of a PhotoShop application (see Table, 4 at cols. 29-30). However, Odulinski does not disclose the non-essential operating system services to be terminated/stopped are determined based on tracked past usage parameters of such services by the PhotoShop application within a threshold time period before receiving the launch request of the PhotoShop application.
The previous cited prior art reference Kurtzman et al. (US PGPUB 20180129537 A1, hereafter Kurtzman) discloses: using past usage information of current executing applications and past usage information of an application to be launched to determine whether to terminate/stop certain launched application in response to a launch request for the application to be launched (see [0004], [0040], [0048] and [0052]). However, Kurtzman does not disclose the past usage information of current executing applications and past usage information of an application to be launched are collected/tracked within a threshold period of time before receiving the launch request for the application to be launched while the past usage information of the current executing applications is the past usage information of the currently application used by the application to be launched.

The previous cited prior art reference Stanley-Marbell et al. (US PGPUB 20140366041 A1, hereafter Stanley) discloses: utilizing data tracked within a threshold of time prior to a current time to predict what application is likely to be launched at current time (see Fig. 7, [0119]-[0125]). However, Stanley does not disclose the data tracked within a threshold of time prior to a current time is a usage data indicating the usage of the application by another application tracked within a threshold of time prior to receiving launch request of the another application.
The followings are some new found prior art references:
Ma et al. (US PGPUB 20190347113 A1) discloses: applications launched within a time-window with a preset length from a time point at which the sample usage information is collected as a start time point are monitored, and a preset number of applications launched first in the applications launched within the time-window are set as sample labels for the sample usage information (see [0026]).
Hill et al. (US PGPUB 20110241985 A1) discloses: a threshold period determined by a timer to permit a user to initiate subsequent application window moves (see [0006]).

Kela et al. (US PGPUB 20050210419 A1) discloses: a maximum time allowed for the collecting of training data (see [0051]).

However, none of the new found references above can be combined into the previous cited prior art reference to teach concept of collecting both of past usage of an application to be launched and past usage of a (software) resource used by the application to be launched with a threshold period of time before receiving a launch request for the application to be launched.

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196


/CHARLES M SWIFT/Primary Examiner, Art Unit 2196